Citation Nr: 1037079	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to February 28, 2005, for 
the grant of service connection for bipolar disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to March 1984. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The April 2006 rating decision on appeal assigned an effective 
date of February 28, 2005, for the award of service connection of 
bipolar disorder based on the fact that such was the date that VA 
first received the Veteran's application to reopen his claim 
following a final disallowance in September 1998.  In this 
regard, the Veteran argues that the effective date for service 
connection for bipolar disorder should have been assigned as of 
the date of discharge or the date he filed his claim that was 
adjudicated in the September 1998 rating decision because he has 
had a continuous psychiatric disability since separation from 
service.  

The record reflects that the September 1998 rating decision, the 
RO denied service connection for bipolar disorder and the Veteran 
did not appeal.  However, in November 2003, the Veteran submitted 
copies of service personnel records showing performance 
assessments and psychiatric evaluations.  The provisions of 38 
C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a 
decision on a claim, if it receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Such records 
include service records that are related to a claimed in-service 
event.  This regulation does not apply to records that VA could 
not have obtained when it decided the claim because they did not 
exist or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records.  Id. at 
(c)(2).  An award made based all or in part on the records 
identified by paragraph (c)(1) is effective on the date 
entitlement arose or the date VA received the previously denied 
claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously denied claim.  Id. at (c)(3).  

Such regulation essentially establishes that, where an initial 
claim is denied due to the lack of evidence of an in-service 
injury, but is later granted based all or in part on subsequently 
acquired service records establishing the in-service injury and a 
nexus between the in-service injury and the current disability, 
the claimant is entitled to a retroactive evaluation of the 
disability to assess the proper effective date, which would be 
the date of the original claim or the date entitlement otherwise 
arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 
66-67 (2008).  In this sense, the original claim is not reopened, 
rather, it is reconsidered and such serves as the date of the 
claim and the earliest date for which benefits may be granted. 

In the instant case, the Veteran's service personnel records 
include performance assessments and psychiatric evaluations, 
which were referenced by the February 2006 VA examiner in 
rendering his opinion that it was as likely as not that that the 
Veteran's symptoms of adjustment disorder that were first 
exhibited while on active duty were the beginning of his bipolar 
disorder.  He further stated that the Veteran had been disabled 
since his discharge from the military because of the severity of 
his bipolar disorder.  Based on the February 2006 VA examiner's 
opinion, the RO granted service connection for bipolar disorder 
and assigned a 100 percent disability rating, effective February 
28, 2005, the date VA received the Veteran's claim to reopen.

However, the RO did not consider the provisions of 38 C.F.R. § 
3.156(c) in adjudicating the Veteran's earlier effective date 
claim.  Therefore, as it appears that the grant of service 
connection for bipolar disorder was predicated, in part, on the 
Veteran's service personnel records showing performance 
assessments and psychiatric evaluations, a remand is necessary in 
order for the agency of original jurisdiction (AOJ) to consider 
the applicability of 38 C.F.R. § 3.156(c) and Vigil, supra, in 
readjudicating the Veteran's claim for an earlier effective date 
for the grant of service connection.  The Board further notes 
that the claimant is entitled to a retroactive evaluation of the 
disability to assess the proper effective date if necessary.  See 
Chotta v. Peake, 22 Vet. App. 80, 85 (2008); see also Vigil, 
supra, (holding that the duty to assist may include development 
of medical evidence through a retrospective medical evaluation 
where there is a lack of medical evidence for the time period 
being rated).  Therefore, if the AOJ determines that a 
retrospective evaluation is necessary in readjudicating the 
Veteran's earlier effective date claim, such should be obtained.

Accordingly, the case is REMANDED for the following action:

The Veteran's claim for an effective date 
prior to February 28, 2005, for the grant of 
service connection for bipolar disorder 
should be readjudicated with consideration of 
the applicability of 38 C.F.R. § 3.156(c) and 
Vigil, supra.  In readjudicating such claim, 
if the AOJ deems it necessary, any 
contemporary examinations or opinions, to 
include a retrospective medical evaluation or 
opinion, should be conducted or obtained.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


